DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 7/15/2021.  As directed by the amendment, claims 2-4, 7, 9, 11, 13 and 15-20 have been amended, and claims 14 has been cancelled. As such, claims 2-13 and 15-21 are pending in the instant application.
Applicant has amended the specification, drawings and claims to address the objections thereto, which are hereby withdrawn.
Applicant states on page 11 of Remarks filed 7/15/2021 (hereinafter “Remarks”) that they “do[] not necessarily agree” with the double patenting rejections, without providing any reasoning, and they request reconsideration in view of the amendments. Since the amendments simply clarify that claim 2 recites four components (i.e. as previously interpreted by the Examiner) and include the limitations of claim 14 (previously rejected under double patenting) in claim 2, there is no reconsideration to be made in view of the amendments, such that, with no arguments to be addressed, the double patenting rejections are maintained/updated to reflect the cancellation of claim 14 below.
Applicant has amended claim 11 to clarify that the face of the user is not being positively recited; the rejection under 35 USC 101 is withdrawn.

Applicant has amended claims 4 and 11 in an attempt to address the rejections thereof under 35 USC 112(d)/fourth paragraph. While the amendments to claim 11 are sufficient to address the rejection under 35 USC 112(d)/fourth paragraph, the amendments introduce a new issue under 35 USC 112(b)/second paragraph, and the issues 35 USC 112(d)/fourth paragraph with regards to claim 4 remain. Any previous rejection under 35 USC 112(d)/fourth paragraph not maintained/updated below is withdrawn.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 16 of Remarks that Oertel is nonanalogous art because it is for use in diapers or other textile applications, which is a different field of endeavor from a dermal patch for use with a medical device system.
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the system is a medical device system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 2 only broadly recites “a user interface”, which could be anything with which a user interfaces. There is nothing in claim 2 that requires the interface to be that of a medical device. Also, adult diapers are considered to be medical devices, see 21 CFR Part 876, Subpart F, Sec. 876.5920. Second, in response to applicant's argument that Oertel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant has construed the field of endeavor much more narrowly than justified by the claims. While previous claim 2 recited some intended use directed to the broad concept of a “user interface”, previous claim 2 only recited the components of a body-mounted fastening system (with claim 3 specifically directed to a hook and loop fastening system); therefore, the field of endeavor was body-mounted fastening systems. Oertel discloses a hook and loop fastening system mounted on a body (by virtue of being on a human-worn article), which is squarely in the field of body-mounted fastening systems. Moreover, while claim 2 has now been amended to positively recite the user interface or component (see the last two lines thereof), there is nothing in this generic recitation that alters the fact that the majority of the claim is concerned with the fastening system/in the field of fastening systems. Also, Oertel was concerned with the same problem as Applicant as discussed below.

Applicant argues on page 16 that Oertel is not reasonably pertinent to the problem faced by the inventor because the goal of the incisions on the fastening patch of Oertel are to conform to body shape and movements “such that the comfort of wearing the diaper is increased,” which Applicant asserts is different from the concerns of the claimed dermal patch which adheres directly to the face because the claimed substrate “is not being used to secure the dermal patch” but is being used to “secure a medical device.”
First, the Examiner is confused by Applicant’s discussion of the dermal patch and substrate, because no one asserted that the substrate attaches/secures the dermal patch to the face. Second, the Examiner fails to see how generally accommodating body shape and movement in one region of a user (i.e. lower torso region) is any different than accommodating body shape and movement in another region of a user (i.e. face) as insinuated by Applicant. The Examiner respectfully notes that Applicant’s own specification states that the reason for including the claimed slit/slot(s) is to increase the conformability of the substrate to the contours of the patient’s body (e.g. instant paras [0601-602]), which is exactly the same problem with which Oertel is concerned (see Oertel, page 1, lines 15-17 and page 10, line 31-page 11, line 2), i.e. how to get a (generally flat and stiff) hook/loop backing/substrate to bend/flex/conform to a user’s body shape and/or movements thereof. [Also, solving this problem in this way was generally known across the fastening system field, regardless of application, see the Conclusion section of the Office Action mailed 3/15/2021.] Therefore, not only is Oertel in the field of body-mounted fastening systems, but it is concerned with the same problem as Applicant; therefore, Oertel is analogous art.
Applicant states on pages 16-17 that a PHOSITA “would not be motivated to combine a fastener for use in non-medical applications (i.e. diapers, feminine hygiene products, and other industrial applications) with the adhesive strip of Kooji for direct attachment to the face of the patient.”
Applicant provides no logical underpinning for their statement (also, adult diapers are medical devices, see above, such that the fastener of Oertel is taught for use in a medical application, such that Applicant’s inference that medical devices cannot be educated by non-medical devices is baseless as well as nonsensical). As found within the references themselves and asserted in the rejection maintained below, the motivation to modify the hook and loop fastener of Kooji with the slit/slot(s) of the hook and loop fastener of Oertel would have been to ensure that the substrate of Kooji is flexible enough to conform to movements of the wearer’s face and/or the general contours thereof to provide the predictable result of increasing the comfort of wearing the securement system (Oertel, page 1, lines 15-17 and page 10, line 31-page 11, line 2), as well as to provide increased breathability to the substrate for increased wearer comfort. Thus, Oertel educates Kooji to arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2, 3, 5-7, 11, 12 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+17+18, 11-16 and 19-27 of U.S. Patent No. 10,238,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all of the instantly claimed limitations, and including patented claims 17 and 18 in patented claim 1 (to arrive at the instant combinations of limitations) would have been obvious to an artisan at the time of invention in order to recite an invention with a narrower scope by virtue of including a substrate in the independent claim that has enhanced flexibility and/or breathability.
Claims 4, 8-10 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+17+18, 11-16 and 19-27 of U.S. Patent No. 10,238,828 B2 in view of Kooij et al. (US 2010/0000534 A1; hereinafter “Kooij”). It would have been obvious to an artisan at the time of invention to include in the patented claims the limitations of instant claims 4, 8-10, and 13, because making a separate component integral is within the skill of an artisan and obvious in order to reduce the number of component parts for ease of manufacture/assembly/use and/or cost savings, hydrocolloids were well-known skin adhesives that would provide the expected result of a suitable, user-friendly skin adhesive, distributions of forces would provide the expected result of a more comfortable attachment system, nasal cannulas were well-known to be located near the upper lip and thus it would have been obvious to configure the securement system for this location since the patented system is explicitly claimed .

Claims 2-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12 and 16  of U.S. Patent No. 10,449,122 B2 in view of Kooij, Crowe (WO 99/25410; hereinafter “Crowe”) and Oertel (WO 2006/062810 A1; hereinafter “Oertel”). Patented claims 1, 3 and 12 recite a dermal patch, user interface patch (“formed with a patient side of the backing”) and two-part releasable attachment system as instantly claimed, but the claims of ‘495 do not recite a hook/loop substrate with at least one opening or the other limitations of the instant claims. However, these limitations could have been easily recited in the co-pending claims, as they were well-known in the patient interface-dermal patch art and hook and loop art at the time of invention, as demonstrated by Kooij, Crowe and Oertel (see the discuss above as well as the discussions in the rejections below), for the obvious purpose of providing the patented hook and loop two-part releasable attachment system with openings as claimed for flexibility/breathability, and the other limitations for the same reasons as discussed in the rejections above and below.

Claims 2-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of copending Application No. 15/512498 in view of Kooij, Crowe and Oertel. Co-pending claim 27 recites a dermal patch, user interface patch and two-part releasable attachment system as instantly .
This is a provisional nonstatutory double patenting rejection.

Claims 2-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30-32 of copending Application No. 16/329,162 in view of Kooij, Crowe and Oertel. Co-pending claims 30-32 recite a dermal patch and user interface patch as components of a two-part releasable attachment system as instantly claimed, but the claims of ‘162 do not recite hook/loop parts with the substrate of the dermal patch part comprising at least one opening or the other limitations of the instant claims. However, these limitations could have been easily recited in the co-pending claims, as they were well-known in the patient interface-dermal patch art and hook and loop art at the time of invention, as demonstrated by Kooij, Crowe and Oertel (see the discuss above as well as the discussions in the rejections below), for the obvious purpose of providing the co-pending two-part .
This is a provisional nonstatutory double patenting rejection.

Claims 2-13 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7 and 12 of copending Application No. 16/457,495 in view of Kooij, Crowe and Oertel. Co-pending claims 1, 7 and 12 recite a dermal patch, user interface patch (“holder”) and two-part releasable attachment system as instantly claimed, but the claims of ‘495 do not recite a hook/loop substrate with at least one opening or the other limitations of the instant claims. However, these limitations could have been easily recited in the co-pending claims, as they were well-known in the patient interface-dermal patch art and hook and loop art at the time of invention, as demonstrated by Kooij, Crowe and Oertel (see the discuss above as well as the discussions in the rejections below), for the obvious purpose of providing the co-pending two-part releasable attachment system as standard hook and loop patches with openings as claimed for flexibility/breathability and the skin adhesive as a known, skin-friendly material, and the other limitations for the same reasons as discussed in the rejections above and below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the specification gives no range or example(s) of what type of surface area is considered configured to perform the claimed function (indeed, is the “configuration” shape dependent? Size dependent? Does it require an uninterrupted surface? Some combination of these? Neither of these?); as such, the scope is indefinite/indeterminate. For purposes of examination, any patch that has a flat surface area that is larger than a small (e.g. hole-punch-size) circle will be considered to meet this limitation, since flat and/or larger sizes and/or extended shapes allow for force distribution across the flat/larger/longer size/shape.
Regarding claim 11, claim 2 has be amended to positively recite the user interface or component (see the last two lines of claim 2, where the user interface is attached to one of these elements). As such, it is unclear where claim 11 recites the system “further comprising” a nasal cannula and associated tubing, if this is in addition to the user interface or component of claim 2, or if it is, in fact, intended to further limit the user interface or component. As best understood, for purposes of examination, the 
Claim 21 recites the limitation "the at least one opening" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, the claim will be considered to read "the at least one slit or slot".

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires the user interface patch to be “attached to the user interface or the component associated with the user interface,” where, in order to be attached to the interface/component, the patch must be a separate element from the interface/component. However, claim 4 attempts to rewrite the requirements of claim 2, instead redefining the user interface patch as integral with the interface. Thus, claim 4 fails to include all of the limitations of the claim from which it depends, because it removes some of said limitations, namely, that the interface patch patch attached to the user interface. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 2-13 and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooij et al. (US 2010/0000534 A1; hereinafter “Kooij”) in view of Oertel (WO 2006/062810 A1; hereinafter “Oertel”).
Regarding claims 2-3, 13 and 15-21, Kooij discloses/teaches a securement system (Figs. 48-49, see also Fig. 45) for a user interface (patient interface structure 2000 comprising frame or support 2140) or a component associated with the user interface (when considering frame or support 2140 separately from the nasal prongs/puffs), the securement system comprising: 
a two-part releasable attachment system comprising: 
a first part comprising one of a hook or a loop (a hook or loop of hook or loop fastener material 2138) comprising a substrate (the base of the hook or loop fastener material 2138), and 
a second part (the corresponding hooks/loops OR the entire patch of corresponding hooks/loops) complimentary to the first part (hooks/loops are complementary);
a dermal patch (adhesive strip 2136) having a user side (facing into the page in Fig. 48/facing the user in Fig. 49) and an interface side (facing the viewer in Fig. 48/facing away from the user in Fig. 49), 
the user side of the dermal patch configured to be attached to a skin of a user (Fig. 49; para [0177]), 
the interface side of the dermal patch being provided with the first part of the two-part releasable attachment system (Fig. 48); and 
a user interface patch (the base of the corresponding loop and hook fastener 2142 OR intermediate portion 2134) having an interface side (facing away from the wearer in Fig. 49, since it would have been obvious to an artisan at the time of invention to provide loop and hook fastener 2142 in a manner similar to, OR in addition to, the intermediate portion 2134 with adhesive 2130 in Fig. 45, that is, to either provide 2142 as a patch of hooks/loops that is adhered to the inside of the frame/support (via an adhesive in the same location as adhesive 2132), such that 2134 would correspond to the base of the hook/loop and 2130 would correspond to the hooks/loops, OR to adhere a patch of hooks/loops 2142 to portion 2134 via adhesive 2130, in order to provide the expected result of a suitably located and attached hook/loop patch on the frame/support for interfacing with strip 2136 OR allowing the interface to be used either with strip 2136 by attaching a hook/loop patch to intermediate portion 2134, or without strip 2136 (see Fig. 47) by not attaching said patch) and a user side (facing the wearer in Fig. 49), 
the user side of the user interface patch configured to attach to the second part comprising the other of the hook or the loop (the corresponding hooks/loops OR entire patch of corresponding hook/loop) of the two-part releasable attachment system (para [0177]), wherein the dermal patch and the user interface patch are releasably attachable to one another by the first and second parts of the two-part releasable attachment system (i.e. by virtue of the hooks/loops), and
the interface side of the user interface patch is attached to the user interface or the component associated with the user interface (e.g. via adhesive as discussed above).
Kooij is silent regarding wherein the substrate comprises at least one slit or slot, yet wherein the substrate forms a single part, and/or wherein the at least one slit or slot is arranged as recited in claims 15-20, or is a serpentine slit or slot, a spiral slit or slot, an S-shaped slit, a T-shaped slit, or substantially concentric circles centered at approximately the center of the substrate. However, Oertel teaches that it was well known in the art of hook and loop fasteners at the time of invention for a hook and loop substrate (patch 2 or male fastening means) to comprise at least one slit or slot (incision 3) (Fig. 1e; page 7, line 14; see also page 3, lines 11-14), wherein the substrate forms a single part (page 3, lines 9-11; page 8, lines 9-11), and wherein the at least one slit or slot comprises at least one slit or slot arranged as recited in claims 15-20 (Figs. 1a-c and 2 in view of page 4, lines 21-23), or a serpentine slit or slot, an S-shaped slit, or a T-shaped slit (page 4, lines 21-23). Therefore, it would have been obvious to an artisan at the time of invention to modify substrate of Kooij to include at least one slit or slot and wherein the substrate forms a single part and/or wherein the at least one slit or slot is arranged as recited in claims 15-20, or is a serpentine slit or slot, a spiral slit or slot, an S-shaped slit, a T-shaped slit, or substantially concentric circles centered at approximately the center of the substrate as taught by Oertel, in order to ensure that the substrate is flexible enough to conform to movements of the wearer’s face and/or the general contours thereof to provide the predictable result of increasing the comfort 
Regarding claim 4, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses/teaches wherein the user interface patch is integral with the user interface (in an alternative interpretation of the first interpretation of Kooij above, that is, where the hook/loop of Fig. 49 essentially looks like Fig. 46 (2134 corresponding to the base of the hook/loop and 2130 corresponding to the hooks/loops), the user interface patch can be reassigned as the part of frame/support 2140 upon which the patch of hook/loop is adhered).  
Regarding claim 5, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses/teaches wherein the first part of the two-part releasable attachment system occupies less than about 90% of the interface side of the dermal patch, because Fig. 48 of Kooij would have reasonably suggested to an artisan at the time of invention that the substrate portion (2138) covers roughly 70% of the dermal patch (2136), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art at the time of invention for the substrate to cover roughly 70% of the dermal patch as reasonably suggested by Kooij, and thus occupy less than about 90% of the interface side of the dermal patch as claimed, in order to provide a region that permits the strip to be engaged by the patient’s or clinician’s fingers to facilitate .  
Regarding claim 6, Kooij in view of Oertel teaches the system as claimed in claim 2, since Kooij simply states that material 2138 is “on” the strip 2136 in para [0177], Kooij does not explicitly disclose wherein the first part of the two-part releasable attachment system comprises an adhesive and is configured to be adhered to the interface side of the dermal patch. However, given that Kooji further discloses/suggests that adhesive is a suitable means for connecting elements within the systems thereof (see e.g. Fig. 45; para [0175]), it would have been obvious to an artisan at the time of invention for the first part of the two-part releasable attachment system of Kooij to comprise an adhesive and to be configured to be adhered to the interface side of the dermal patch as suggested by Kooij, as this would have been expected to be a suitable means for maintaining hook/loop material 2138 on strip 2136.
Regarding claims 7 and 8, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses/teaches wherein the user side of the dermal patch comprises a dermatologically sensitive adhesive that is a hydrocolloid configured to adhere to the dermal patch to the user's skin (adhesive may…synthetic rubber (e.g. hydrocolloid), para [0273]).  
Regarding claim 9, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein, as best understood, Kooij further discloses/teaches wherein the dermal patch comprises a surface area configured to distribute attachment forces across the user's skin (Fig. 48, where the elongated strip 2136 distributes the force of the attachment across the bridge of the nose and to either side thereof).  
 system as claimed in claim 2, wherein Kooij further discloses wherein the dermal patch is configured to attach to the user's face adjacent the user's upper lip or cheek (Fig. 49, where the patch is located across/on the nose, which is adjacent the cheeks).  
Regarding claim 11, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further teaches wherein a system further comprises a nasal cannula (the cushion may comprise…nasal cannula(e), para [0141]) and associated tubing (e.g. conduit 2008) (Fig. 49), such that it would have been obvious to an artisan at the time of invention for the cushion at 2000 in Fig. 49 to comprise a nasal cannula as taught by Kooji, in order to provide a less-sealing interface for patient comfort (e.g. to avoid rubbing of the underside of the nose) (Kooji, para [0141]), the tubing extending from one side of a face of the user, in use (standard medical tubing, particularly respiratory tubing, is flexible, such that nothing would prevent standard tubing (which would have been obvious to an artisan at the time of invention to use for conduit 2008 for ease of manufacturing/sourcing materials) from extending from one side of the user’s face when pulled to one side of the face, and allowing for such extension would have been obvious to an artisan at the time of invention in order to allow the patient to turn their head from side to side, e.g. in bed, and drape the tubing to the opposite side for comfort).  
Regarding claim 12, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further teaches sizing the system as appropriate (para [0126], where it is taught for the adhesive strips to come in different sizes; para [0224], where it is taught to use to the system with patients of different head sizes), and a change in  the attachment system is configured for use with an infant or neonatal infant, in order to provide the expected result of allowing the system to be used to aid in providing infants with respiratory therapy as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785